971 So. 2d 190 (2007)
Joseph Rudolph RUSCHIWAL, Appellant,
v.
Kathleen Patricia RUSCHIWAL, Appellee.
No. 2D07-439.
District Court of Appeal of Florida, Second District.
December 28, 2007.
Kathy B. Gregg, Wauchula, for Appellant.
*191 Mark A. Sessums of Frost, Tamayo, Sessums & Aranda, P.A., Bartow, for Appellee.
LEVY, DAVID L., Associate Senior Judge.
Joseph Ruschiwal (former husband) appeals the trial court's award of permanent alimony and an award of retroactive alimony to Kathleen Ruschiwal (former wife). We affirm the trial court's alimony awards but remand for modification of its final judgment based on the parties' stipulations here.
In its final judgment, the trial court stated that the former husband "is entitled to a credit for one-half of each mortgage payment that he has made during the time from the separation until the date of this order." However, at the conclusion of the evidentiary portion of the trial, the trial court stated on the record that the former husband "should be entitled to a credit for one-half of each mortgage payment that he has made during the time from the time of their separation until the date of the sale." The former wife has stipulated that the trial court's oral pronouncement is correct and that the final judgment is not correct. On review of the record, we agree that the trial court erred by not conforming its final judgment to the oral pronouncement. See Gallardo v. Gallardo, 593 So. 2d 522 (Fla. 3d DCA 1991).
The former husband, citing Millen v. Millen, 658 So. 2d 613 (Fla. 2d DCA 1995), argued that having placed the parties in the same relative financial position, it was error to require him to pay one-third of the former wife's attorney's fees. The former wife has stipulated that it was error for the trial court to have awarded her attorney's fees. We agree.
Accordingly, we remand for the trial court to modify its final judgment in conformity with this decision and affirm in all other respects.
Affirmed in part, reversed in part, and remanded.
CANADY and LaROSE, JJ., concur.